Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jean M. McCarthy on June 27, 2022.

The application has been amended as follows: 
In the abstract:
	Line 8, changed “hinge, the” to --hinge.  The-- and changed the last occurrence of “the” to --an--

In the claims:
Claim 1,
	Line 9, changed “in parallel with” to --and extending generally parallel to--
	Line 14, inserted --relative to the closure panel assembly and the body-- following the last occurrence of “hinge”
	Line 17, changed “alongside” to --relative to--
	Line 26, changed “the hinge cover has” to --the distal and intermediate segments of the hinge cover have--

Claim 6,
	Line 8, deleted “the hinge cover is . . . the first body-side”
	Line 9, deleted “pivot axis and the first closure panel-side pivot axis;”
	Line 10, deleted “the hinge cover . . . panel assembly at”
	Line 11, deleted “the first hinge cover pivot axis with” and inserted --is-- following the last occurrence of “axis”
	Line 12, inserted --is-- following the last occurrence of “axis”
	Line 14, inserted --is-- following “axis”

Claim 9,
	Line 10, changed “in parallel with” to --and extending generally parallel to--
	Line 15, inserted --relative to the second closure panel assembly and the body-- following the last occurrence of “hinge”
	Line 17, inserted --is in the closed position-- following the last occurrence of “assembly”
	Line 18, changed “are” to --is-- and inserted --the second closure panel assembly-- following “and”
	Line 20, changed “alongside” to --relative to--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634